Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closes prior arts of record fail to teach and/or disclose the following features of applicant’s claims:
“A steering method of a multi-directional industrial truck for controlling a movement of the multi-directional industrial truck from a starting position into a target position… controlling automatically at least one of a rotatory component of the movement and a translatory component of the movement; selecting, via an operator, an automatic control of the at least one of the rotatory component of the movement and the translatory component of the movement prior to, or while, manually approaching the target position: ascertaining an actual rotational position of the multi-directional industrial truck by measuring a distance with respect to a target plane denoting the target position by at least one distance sensor: and actively intervening, via a steering device, in the steering method for the multi-directional industrial truck until an identified target position has been reached.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663